Citation Nr: 0628823	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
disability other than visual impairment due to atrophy of the 
right optic nerve.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1990, and again from January 1991 to October 1995.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, granting service connection and 
assigning a 10 percent disability rating for atrophy of the 
right optic nerve, effective August 20, 1996.  This was based 
on a rating for active pathology.  Thereafter, in the course 
of appeal, the RO granted an additional 10 percent disability 
rating for the service-connected atrophy of the right optic 
nerve, based on visual impairment of the right eye.

The Board remanded this case back to the RO for additional 
development in May 1999 and March 2005.  In March 2005, the 
Board found that the veteran was not blind in his left eye 
nor service-connected for left eye pathology; found the 
veteran's atrophy of the right optic nerve was manifested by 
impaired visual acuity of no more than 20/70 corrected in the 
right eye; and found the veteran did not have concentric 
contraction of the right visual field, or loss of nasal or 
temporal half of right eye vision, or homonymous hemianopsia 
in the right eye.  The Board continued the initial rating for 
right eye visual impairment secondary to optic atrophy at 10 
percent.  However, it remanded for further development the 
veteran's entitlement to an initial rating in excess of 10 
percent for disability other than visual impairment due to 
atrophy of the right optic nerve.  The remand portion of the 
Board's decision said this claim could be based on neuropathy 
other than visual impairment under 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6026-6009 (2005).

By rating action of March 2006, service connection was 
granted for multiple sclerosis and a 30 percent rating was 
assigned.  Although not clearly articulated, the 10 percent 
rating for optic atrophy with visual impairment was included 
in that determination, as the separate 10 percent rating for 
visual impairment was terminated.  The 10 percent rating 
herein was not otherwise affected by the rating and remains 
at issue.
FINDING OF FACT

For the entire rating period at issue beginning on August 20, 
1996, the veteran's disability other than visual impairment 
due to atrophy of the right optic nerve is manifested by a 
pale and atrophic right optic nerve, consistent with optic 
neuritis, and active pathology. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for disability other than visual impairment due to atrophy of 
the right optic nerve have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.383, 4.20, 4.27, 4.41, 4.77, 4.79, 4.80, 
4.124a, Diagnostic Code (DC) 8018-6026-6009 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are negative for atrophy of the right 
optic nerve.  Eye troubles were marked in the negative on 
examinations and records of medical history included in the 
service medical records.

On VA examination in October 1996, a year after the veteran 
left service, he complained of recent decreased vision in the 
right eye over the previous two-and-a-half years.  The 
veteran also complained of an occasional headache described 
as an encircling-type head pain, with occasional numbness and 
tingling of the hands and feet.  Peripheral visual fields 
were full to confrontation testing, and ocular motilities 
were normal.  The right eye had a blurred zone in the central 
aspect of fixation.  A color plate loss of two of fourteen 
plates was shown in the right eye.  In the right eye, 
distance visual acuity was 5/400 uncorrected and 20/60 
corrected, with correction to 20/40 by pinhole; near visual 
acuity was 20/70 uncorrected and 20/50 corrected.  In the 
left eye, distance visual acuity was 20/200 uncorrected and 
20/20 minus corrected; near visual acuity in the left eye was 
20/20.  A red desaturation test revealed color sensitivity in 
the right eye at 50 percent of that in the left.  The 
examiner assessed atrophy of the right optic nerve with 
temporal disc pallor and loss of acuity in the visual field 
in the central aspect due to loss of function of the 
papillomacular bundle.

On VA examination in November 1996, the veteran reported 
increasing difficulty in the past few years seeing with his 
right eye.  He reported having no pain around the eye, no 
double vision, and no difficulty with eye movement.  He also 
denied other neurological deficits.  The examiner noted that 
the history suggested a long-term vision deterioration of the 
right eye.  The examiner noted findings of recent VA eye 
examination, and also recorded her own examination findings 
of 20/200 visual acuity in the right eye, compared to 20/60 
in the left.  The examiner assessed optic atrophy of unknown 
etiology and to rule out multiple sclerosis (MS) and 
retrobulbar neuritis.

In January 1997, the RO granted service connection for 
atrophy of the right optic nerve and granted a 10 percent 
rating, effective August 20, 1996, the date the veteran filed 
his claim.  In September 1997, the RO granted a separate 10 
percent award for right optic nerve pallor, effective August 
20, 1996, and continued the 10 percent rating for visual 
impairment.

On VA examination in May 1997, the examiner noted that a 
magnetic resonance imaging (MRI) scan conducted in December 
1996 had been normal.  Testing revealed a grade II afferent 
pupillary defect of the right eye.  Extraocular motilities 
were normal, with mild pain reported on extreme gazes.  There 
was no diplopia reported.  Dilated fundus examination 
revealed a temporal pallor of the right optic nerve.  For 
distance, visual acuity was 5/120 in the right eye corrected 
to 10/50, and 10/200 in the left eye corrected to 10/10.  For 
near vision, visual acuity was 20/80 in the right eye 
corrected to 20/60, and 20/20 in the left eye corrected to 
20/20.  The examiner assessed decreased acuity in the right 
eye secondary to right temporal optic nerve pallor of 
undetermined etiology.

On VA examination in February 2000, the veteran complained of 
95 percent vision loss in the right eye, and moderate, 
throbbing pain present sporadically behind both eyes, though 
more so behind the right eye.  Visual acuity for distance was 
20/100 in the right eye, not improved by pin hole.  The left 
eye distance visual acuity was 20/400 uncorrected and 20/20 
corrected.  Near visual acuity in the right eye was 21/20 
both corrected and uncorrected, and 20/20 corrected and 
uncorrected in the left eye.  Ocular motilities were normal 
bilaterally.  The examiner found an afferent pupillary defect 
in the right eye consistent with optic nerve disease.  The 
pallor of the right optic nerve also was consistent with 
atrophy of the fiber syndrome affecting visual acuity.  The 
examiner noted that the pallor was unilateral, and thereby 
concluded that it was a localized event limited to the optic 
nerve.

The veteran underwent another VA examination for other 
complaints in October 2000.  His undiagnosed illnesses since 
return from the Persian Gulf War were: night sweats, swollen 
and painful joints, intermittent diarrhea, bladder problems, 
recurrent sinus infections, hypersomnolence, and visual 
defect.

On VA examination in April 2003, the examiner found that the 
veteran had right eye distance visual acuity uncorrected of 
finger count at six feet, corrected to 20/80, and near visual 
acuity of 20/400, corrected to 20/120.  Visual acuity in the 
left eye for distance was 20/400 uncorrected and 20/20 
corrected, and for near vision was 20/200, corrected to 
20/20.  The examiner found large relative and absolute 
defects in the right eye, with the nasal field only slightly 
more restricted in the right eye than the left.

An August 2003 VA medical record states the veteran stopped 
driving at night due to increase in star effect of lights 
which had gradually increased over previous few years.

December 2003 VA outpatient medical records reflect dilated 
fundus examination.  The veteran complained that his right 
eye was 90 percent dead, he was told his left eye was getting 
worse, and his night vision had worsened over the previous 
year.  VA optometrists assessed right optic atrophy, presumed 
secondary to optic neuritis of unknown etiology.  It was 
noted MS versus neurotoxin etiology was suggested in a 1996 
MRI scan.  Vision and optic nerve hypoplasia in the left eye 
was stable.  The visual field of the left eye was variable.  

As a result of the Board's remand in March 2005, the veteran 
underwent another VA examination in May 2005.  According to 
the examination report, the veteran was in Operation Desert 
Storm when he was injected with doses of a nerve agent.  
About ten years prior to the exam while at Fort Meade, 
Maryland, working with the National Security Agency, he awoke 
blind in both eyes.  Then vision returned to the left eye, 
and in two weeks was totally restored.  But the right eye 
never got better.  The veteran complained of pain behind both 
eyes.  He said he could not move his eyes without pain.  
Closing his eyes at night he felt as if he were crushing his 
eyelids.  The veteran, a one-time boxer, also complained that 
his hands and feet were numb, that his teeth felt as if they 
were falling out, and that he saw red, green, and blue 
sparkly lights at night when he fell asleep.  The veteran 
said he did not have any trouble swallowing, but did have 
back pain.  His muscles were always twitching up and down his 
whole spinal canal.  He complained of some urological 
difficulties.

The examiner opined that the veteran definitely had the optic 
difficulty in service.  Vision was 20/200.  The veteran also 
had fatigue in service for three years.  It was noted nothing 
aggravated his condition.  Enhancement in the periphery of 
the left optic nerve was noted, consistent with optic 
neuritis.  

On examination, the right optic disc was pale and atrophic.  
The left optic disc was pale and somewhat atrophic, although 
the veteran had vision in that eye.  He could see his full 
fields.  He was 5/5 on the motor examination except the left 
hip flexor was 4/5.  Decreased pin was noted on the right 
foot laterally, and absent vibration on the right foot to the 
knee.  The veteran could not stand with his eyes closed and 
feet together without falling.  Diagnosis was multiple 
sclerosis (MS), a dymyelinating disease of the central 
nervous system.  It also was noted that the veteran has a 
brother with MS.  The examiner opined that the veteran's MS 
began while he was in service, and that service medical 
records were consistent with that view.  The examiner also 
noted the veteran's severe fatigue, urologic difficulty, 
bilateral optic neuritis, and an examination consistent with 
cord lesions in connection with his MS diagnosis.  A MRI scan 
of the brain showed flare changes consistent with a 
demyelinating process with no indication of activity at the 
time of the scan.  A MRI scan of the thoracic spine and 
cervical spine were negative for demyelinating disease or 
significant stenosis or cord compression at any level of the 
cord.  

In an addendum dictated in September 2005, the examiner 
indicated he had read the claims file which showed that when 
in the military the veteran complained of fatigue and 
dysphagia, which is consistent with a demyelinating disease.

The RO granted service connection for MS in March 2006 and 
awarded a 30 percent rating, effective May 17, 2005.


II.  Legal Analysis 

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  Even 
though the veteran filed his claim before the VCAA was 
enacted, the VCAA and implementing regulations apply to the 
case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in November 2003 and March 2005.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted November 2003 "duty to assist" letter was 
issued after the appealed rating decision, which was issued 
before the enactment of the VCAA, and the March 2005 letter 
was sent subsequent to the Board's last remand.  However, all 
VA notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased initial rating for 
disability other than visual impairment due to atrophy of the 
right optic nerve.  Therefore, any lack of notice by the VA 
to the veteran as now required by Dingess and Hartman 
constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

Combined ratings for disabilities of the same eye should not 
exceed the rating for total loss of vision of that eye, 
unless there is enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80.  

Where the particular disability for which the veteran has 
been service connected is not listed in the Rating Schedule, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992).  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2005).  It also 
should be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The veteran's disorder now on appeal is rated under DC 8018-
6009.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.  

Multiple sclerosis is rated under Diagnostic Code 8018.  The 
minimum rating for this disorder is 30 percent.  As noted, 
that rating has been assigned.  The question here is whether 
there is a higher rating warranted for the optic nerve 
atrophy with continuous symptoms.  

According to Diagnostic Code 6009, ratings for unhealed eye 
injuries, in chronic form, are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum rating of 10 percent may be assigned 
during active pathology.  38 C.F.R. § 4.84a (2005).  

The disorder now on appeal had been rated under DC 6026-6009.  
(Originally, this disorder was rated 10 percent disabling 
under DC 6026-8305, but the Board in its remand of March 1999 
noted DC 8305 was for neuritis of the fifth cranial nerve but 
the optic nerve is the second cranial nerve.)  Under DC 6026, 
optic neuritis is rated under the underlying disease and 
combined with the impairment of visual acuity or field loss.  
However, the loss of visual acuity and/or loss of visual 
field are already assigned to the veteran's other right eye 
disability.  

In this case is the 10 percent rating contemplates continuous 
symptoms.  Separate ratings are assigned for neurological 
impairment caused by multiple sclerosis and for the vision 
impairment.  There is, therefore, no basis for a higher 
separate rating for this pathology as the other ratings 
contemplate findings not included in Code 6009.

In summary, the competent and probative medical evidence of 
record does not show symptoms as required for a rating in 
excess of 10 percent under DC 8018-6009, the ratings formula 
most analogous to the veteran's unlisted condition on appeal.  
In any event, use of either DC 6026-6009 or DC 8018-6009 
cannot provide the veteran with an initial rating in excess 
of 10 percent for the disorder on appeal.

The Board carefully has reviewed the entire record in this 
case, and does not find the evidence to be so evenly balanced 
that there is reasonable doubt as to any material issue 
regarding the matter of an increased initial rating for 
disability other than visual impairment due to atrophy of the 
right optic nerve.  The preponderance of the objective 
medical evidence is clearly against the claim.  38 U.S.C.A. § 
5107(b).

Further, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there has been no 
evidence submitted to show that this disorder has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since the veteran filed his original claims 
for service connection has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 




ORDER

An initial rating in excess of 10 percent for disability 
other than visual impairment due to atrophy of the right 
optic nerve is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


